DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2. The amendment filed by Applicant on August 19, 2022 has been fully considered. The amendment to instant claim 1 is acknowledged. Specifically, claim 1 has been amended to include a limitation of the third polymer being a combination of a conjugated diene-vinyl aromatic copolymer and a partially hydrogenated conjugated diene-vinyl aromatic copolymer. This limitation was not previously exclusively presented. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.  Claims 1-4, 6-8 are rejected under 35 U.S.C. 103 as unpatentable over Sugimoto et al (US 6,521,705) (Sugimoto’705) in view of Sugimoto et al (US 6,335,095) (Sugimoto’095).

4.  Sugimoto’705 discloses a thermoplastic elastomer composition for making foamed molded layers (col. 2, lines 27-30) comprising:
A) 100 pbw of a polyolefin-based resin (Abstract, col. 2, lines 40-60), specifically propylene-ethylene copolymer (col. 3, lines 50-59, as to instant claim 6);
B) 10-1000 pbw of a hydrogenated diene-based block copolymer comprising a vinyl aromatic compound, specifically styrene (col. 4, lines 32-35) and a conjugated diene, specifically butadiene or isoprene (col. 2, lines 45-57; col. 4, lines 22-27) having 80% or more of double bonds derived from conjugated diene units being hydrogenated (col. 3, lines 9-11; col. 5, lines 50-52), specifically styrene-butadiene-styrene copolymer (col. 4, lines 46-55, as to instant claim 7);
C) 20-200 pbw (col. 7, lines 4-8) of an ethylene-alpha olefin-non-conjugated diene copolymer, specifically ethylene-propylene-5-ethylidene-2-norbornene copolymer (col. 6, lines 35-57, as to instant claims 2-4); 
and either or both component D) or component E):
D) less than 250 pbw of a styrene-based thermoplastic elastomer (col. 7, lines 9-14, 39-43);
E) optionally rubbery polymers such as natural rubber, butyl rubber (col. 7, lines 44-53) to increase strength of the resulted articles (col. 8, lines 3-7).

5. The composition contains the components A), B), C) and D) (col. 8, lines 50-53; col. 9, lines 45-50). Thus, the composition consisting of the components A), B), C) and D) appears to be within the teachings of Sugimoto’705 (as to instant claim 8).

6. The composition may further comprise 0.1-0.8 pbw of a cross-linking agent (col. 10, lines 1-9) and a foaming agent (col. 14, lines 37-60, as to instant claim 10).

7. Given the composition of Sugimoto’705 comprises 100 pbw of the component A), 10 pbw of the component B), 20 pbw of the component C) and 10 pbw of a component D) or E), then the composition comprises, based on the total weight of components A), B), C) and D)/E):
71%wt of the component A) (corresponding to the second polymer of instant claim 1);
14.5%wt of the component C) (corresponding to the first polymer of instant claim 1);
14.5%wt of the combination of the components B) and D) (corresponding to the third polymer of instant claim 1).

The weight ratio of the components B) and D) (“third polymer”) to the component A) (“second polymer”) is 14.5 :71 or 1:5 (as to instant claim 1).
The total weight of the components A), B) and D) is 85.5%wt. (as to instant claim 1).

8. All ranges in the composition of Sugimoto’705 are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

9. Though Sugimoto’705 recites the components D) and E) being styrene-based thermoplastic elastomer and rubbery polymers, Sugimoto’705 does not explicitly recite said components including styrene-butadiene-styrene block copolymers. 

10. However, Sugimoto’095 discloses a thermoplastic elastomer composition for forming foamed sheet, comprising:
A’) 100 pbw of a polyolefin (corresponding to the “second polymer” of instant claim 1);
B’) 5-250 pbw of a hydrogenated styrene-conjugated diene copolymer having hydrogenation degree of olefinically unsaturated bonds of not less than 70%, or not less than 90% (col. 4, lines 34-49) (corresponding to partially hydrogenated conjugated diene-vinyl aromatic copolymer of the “third polymer” of instant claim 1);
C’) 0-500 pbw of an ethylene-propylene-5-ethylidene-2-norbornene copolymer (col. 5, lines 24-30; col. 4, lines 56-66) (corresponding to the “first polymer” of instant claim 1); and further
D’) rubbery polymers such as natural rubber, butyl rubber, styrene-butadiene-styrene (SBS) block copolymer or styrene/isoprene/styrene block copolymer (SIS) (col. 6, line 62-col. 7, line 2, as to instant claim 7), corresponding to a conjugated diene-vinyl aromatic copolymer of the “third polymer” of instant claim 1).

11. Thus, Sugimoto’095 discloses a thermoplastic elastomer composition for forming foamed sheet, which is substantially similar to that of Sugimoto’705, but further recites the composition comprising styrene-butadiene-styrene (SBS) block copolymer or styrene/isoprene/styrene block copolymer (SIS) as the rubbery polymers.

12. Since both Sugimoto’095  and Sugimoto’705 are related to thermoplastic elastomer compositions for making foamed sheets, comprising a combination of polyolefin resin, ethylene-propylene-ethylidene norbornene copolymer, hydrogenated styrene-butadiene block copolymer and rubbery polymers, and thereby belong to the same field of endeavor, wherein Sugimoto’095 recites the composition further comprising styrene-butadiene-styrene (SBS) block copolymer or styrene/isoprene/styrene block copolymer (SIS) as rubbery styrene-based polymers, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Sugimoto’095 and Sugimoto’705, and to include, or obvious to try to include, at least partially, the styrene-butadiene-styrene (SBS) block copolymer or styrene/isoprene/styrene block copolymer (SIS) as either the component D) or the component E) in the composition of Sugimoto’705 since it would have  been obvious to choose material based on its suitability, thereby arriving at the present invention. 
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

13. Thus, the composition of Sugimoto’705 in view of Sugimoto’095 appears to comprise a combination of 
A) a polyolefin-based resin, specifically propylene-ethylene copolymer (corresponding to the “second polymer” of instant claim 1);
C) an ethylene-alpha olefin-non-conjugated diene copolymer, specifically ethylene-propylene-5-ethylidene-2-norbornene copolymer (corresponding to the “first polymer” of instant claim 1); and
the combination of:
    i) a hydrogenated diene-based block copolymer comprising a vinyl aromatic compound having 80% or more of double bonds derived from conjugated diene units being hydrogenated, specifically styrene-butadiene-styrene copolymer; and
   ii) SIS or SBS,
(corresponding to the “third polymer” of instant claim 1).

14. All ranges in the composition of Sugimoto’705 in view of Sugimoto’095 are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the components A), B), C), D) and E) in the composition of Sugimoto’705 in view of Sugimoto’095, so to prepare a composition having a specific combination of desired properties, depending on the specific end-use of said composition. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

15. With respect to the Declaration under 37 CFR 1.132 filed by Applicants on March 29, 2022, it is noted that:
1) in the Declaration Applicants provided two additional examples: Comparative example A showing the use of only two polymers “the first” and “the second” as claimed in instant invention, and an inventive Example B showing the use of three polymers as claimed in instant invention. Table A of the Declaration shows that the inventive Example B has relatively lower ratio of compression set to specific gravity and relatively higher ratio of split tear strength to specific gravity, as compared to those of Comparative Example A.
2) However,
a) instant claims are silent with respect to any properties of the composition; it is not clear what properties and at what level are the goal of instant invention;
b) the Declaration provides only one inventive example and only one comparative example, each using very specific commercial polymers as the first, the second and the third polymers, used at very specific weight ratios. Instant claim 1 is significantly broader than the data presented in Table A of the Declaration. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

16.  Claims 1-4, 6-8, 10 are rejected under 35 U.S.C. 103 as unpatentable over Sugimoto et al (US 6,521,705) (Sugimoto’705) in view of Sugimoto et al (US 6,335,095) (Sugimoto’095) and De Vogel et al (US 2007/0254971).

17. The discussion with respect to Sugimoto et al (US 6,521,705) (Sugimoto’705) in view of Sugimoto et al (US 6,335,095) (Sugimoto’095) set forth in paragraphs 3-15 above, is incorporated here by reference.

18.  Though Sugimoto’705 in view of Sugimoto’095 disclose the composition further comprising foaming agents and being used for making molded articles, Sugimoto’705 in view of Sugimoto’095 do not specify the amount of added foaming agent.

19. However, De Vogel et al discloses a foamable composition comprising:
a’) at least one propylene resin;
b’) an ethylene/alpha-olefin/non-conjugated diene elastomer, specifically ethylene/propylene/ethylidene norbornene terpolymer ([0028], [0029]);
c’) 0.001-2%wt of a curing system comprising peroxide free radical initiator ([0031]);
d’) styrene-butadiene elastomers ([0033]) and
e’) 0.001-30%wt of expandable polymeric microspheres ([0019]) encapsulating propellants ([0042]) to make the foam,
wherein the composition is used for making foamed material and molded articles ([0060], [0047], [0048], [0051], [0072], claim 21).

20. Since  De Vogel et al and Sugimoto’705 in view of  Sugimoto’095 are related to compositions comprising polypropylene, ethylene/propylene/ethylidene norbornene terpolymer and styrene-butadiene elastomers, used for making foamed molded articles, and thereby belong to the same field of endeavor, wherein  De Vogel et al teaches the use of expandable polymeric microspheres in amount of 0.001-30%wt as blowing agent to produce the molded articles having low density and being light in weight, also having high resilience ([0048]), therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Sugimoto’705 in view of  Sugimoto’095 and De Vogel et al, and to include, at least partially, or obvious to try to include, at least partially, the expanding agent in amount of 0.001-30%wt into the composition of Sugimoto’705 in view of  Sugimoto’095, as taught by De Vogel et al, so to produce the composition and the molded articles of Sugimoto’705 in view of  Sugimoto’095 having high resilience and low density, as taught by De Vogel et al,  as well, given such is desired, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

21. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of added curing agent and the expanding agent, so to produce the final composition and molded articles of Sugimoto’705 in view of  Sugimoto’095 and  De Vogel et al having a desired level of curing and desired level of density, depending on the specific end-use of the product, thereby arriving at the present invention as well. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

22.  Claims 1-8, 10 are rejected under 35 U.S.C. 103 as unpatentable over Sugimoto et al (US 6,521,705) (Sugimoto’705) in view of Sugimoto et al (US 6,335,095) (Sugimoto’095) and Vo et al (US 6,310,112).

23. The discussion with respect to Sugimoto et al (US 6,521,705) (Sugimoto’705) in view of Sugimoto et al (US 6,335,095) (Sugimoto’095) set forth in paragraphs 3-15 above, is incorporated here by reference.

24.  Though Sugimoto’705 in view of Sugimoto’095 disclose the composition further comprising foaming agents and being used for making molded articles, Sugimoto’705 in view of Sugimoto’095 do not specify the amount of added foaming agent. Further, 
Sugimoto’705 in view of Sugimoto’095 do not recite the composition further comprising a fully hydrogenated conjugated diene-vinyl aromatic copolymer.

25. However, Vo et al discloses a composition used for making foam, comprising 
A’) a polypropylene or a copolymer of propylene and ethylene (col. 13, lines 58-65),  
B’) a non-hydrogenated and partially hydrogenated styrene-butadiene block copolymer (col. 15, lines 4-10; col. 8, lines 52-67; col. 9, lines 1-25);
C’) cycloolefin polymers including norbornene-based copolymers (col. 15, lines 35-63; col. 9, lines 5-7);
D’) 3-90%wt, based on the total weight of the composition (col. 16, lines 33-40) of a hydrogenated vinyl aromatic-conjugated diene block copolymer having both hydrogenated vinyl aromatic blocks and hydrogenated conjugated diene blocks (Abstract, col. 3, lines 53-59), such as SBS, SIS, SBSBS (col. 5, lines 7-10), specifically exemplified  SBSBS block copolymer hydrogenated to 99.5% (col. 24, lines 50-55);
D’) 0.1-20 %wt of a blowing agent, if needed (col. 20, lines 22-25, as to instant claim 10);
E’) a cross-linking agent, if needed (col. 18, lines 64-65).
The produced foam comprises good insulating performance, good mechanical properties and heat resistance (col. 1, lines 50-51).

26. Since  Vo et al  and Sugimoto’705 in view of  Sugimoto’095 are related to foamable compositions for making molded foams, comprising non-hydrogenated and partially hydrogenated  styrene-butadiene block copolymers, polyolefins and norbornene-containing resins, and thereby belong to the same field of endeavor, wherein Vo et al further explicitly teaches the use of fully hydrogenated styrene-butadiene block copolymers, explicitly citing as having fully hydrogenated aromatic double bonds as well as fully hydrogenated conjugated diene blocks, for producing the foam having good mechanical properties and heat resistance, therefore, based on the combined teachings of Sugimoto’705 in view of  Sugimoto’095 and Vo et al, it would have been obvious to a one of ordinary skill in the art to include, at least partially, or obvious to try to include, at least partially, the fully hydrogenated styrene-butadiene block copolymers of Vo et al in amount of as low as 3-5%wt into the composition of Sugimoto’705 in view of  Sugimoto’095, so to further improve the mechanical properties and heat resistance of the composition of Sugimoto’705 in view of  Sugimoto’095, and further use the blowing agent in amount of 0.1-20%wt as taught by Vo et al, so to ensure sufficient and desired level of expansion of the composition and the articles, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 UC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

27.  All ranges in the composition of Sugimoto’705 in view of Sugimoto’095 and Vo et al are overlapping with the corresponding ranges of those as claimed in instant invention.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

28.  It would have been further obvious to and within the skills of a one of ordinary skill in the art to choose and use the specific types and amounts components in the composition of Sugimoto’705 in view of Sugimoto’095 and Vo et al so to produce the final composition having a desired combination of properties, depending on the specific end-use of the composition, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
29. With respect to the Declaration under 37 CFR 1.132 filed by Applicants on March 29, 2022, it is noted that:
1) in the Declaration Applicants provided two additional examples: Comparative example A showing the use of only two polymers “the first” and “the second” as claimed in instant invention, and an inventive Example B showing the use of three polymers as claimed in instant invention. Table A of the Declaration shows that the inventive Example B has relatively lower ratio of compression set to specific gravity and relatively higher ratio of split tear strength to specific gravity, as compared to those of Comparative Example A.
2) However,
a) instant claims are silent with respect to any properties of the composition; it is not clear what properties and at what level are the goal of instant invention;
b) the Declaration provides only one inventive example and only one comparative example, each using very specific commercial polymers as the first, the second and the third polymers, used at very specific weight ratios. Instant claim 1 is significantly broader than the data presented in Table A of the Declaration. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

Response to Arguments
30.  Applicant's arguments filed on August 19, 2022 have been fully considered. It is noted that in light of Applicant’s amendment, the previous rejections not cited above are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejection are set forth above.

31.  With respect to the Declaration under 37 CFR 1.132 filed by Applicants on March 29, 2022, it is noted that:
1) in the Declaration Applicants provided two additional examples: Comparative example A showing the use of only two polymers “the first” and “the second” as claimed in instant invention, and an inventive Example B showing the use of three polymers as claimed in instant invention. Table A of the Declaration shows that the inventive Example B has relatively lower ratio of compression set to specific gravity and relatively higher ratio of split tear strength to specific gravity, as compared to those of Comparative Example A.
2) However,
a) instant claims are silent with respect to any properties of the composition; it is not clear what properties and at what level are the goal of instant invention;
b) the Declaration provides only one inventive example and only one comparative example, each using very specific commercial polymers as the first, the second and the third polymers, used at very specific weight ratios. Instant claim 1 is significantly broader than the data presented in Table A of the Declaration. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764